Laughlin, J. (concurring):
I concur in the affirmance of the interlocutory judgment on the ground that in my opinion the acceptance of the notes, bond and mortgage by the judgment creditor suspended his right to enforce the judgment, at least until default of the obligation created by the notes and bond, and that the notes, bond and mortgage could not be duly assigned,'as is alleged, without carrying with them the judgments, if they are to be regarded merely as collateral security for the payment thereof. It was entirely competent for Peirce to assign- the judgments,, and if that was' necessary manifestly he intended it, for if he could not legally assign the notes, bond and "mortgage without assigning ah interest in. the judgment, as' seems probable, then to give the agreement and assignment effect they *800should be deemed to embrace the judgments. -This clearly was the intention of the parties, and unless their acts be so construed the attempted assignment of the notes, bond and mortgage becomes a nullity. The allegation of the complaint is that the’agreement, notes, bond and mortgage, together with the.moneys due or to grow due thereunder, were “ duly assigned.” If, as has been observed, this could only be done by assigning the judgments as well, proof of the assignment of the judgments, if an express assignment were .necessary, would be admissible under this allegation, and, therefore, the complaint is sufficient to withstand the demurrer.